363 S.W.3d 60 (2011)
Daniel J. HANKINS, Successor Trustee of the Oliver W. Anderson and Dolly A. Anderson Living Trust Agreement Dated February 10, 1990, and Daniel J. Hankins, Individually, Respondent,
v.
Abram C. ABEYTA, et al., Appellants.
No. WD 73169.
Missouri Court of Appeals, Western District.
December 13, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 31, 2012.
Application for Transfer Denied May 1, 2012.
Gwen A. Edwards, Kansas City, MO, for Appellants.
Steven M. Petry, Gladstone, MO, for Respondent.
Before THOMAS H. NEWTON, P.J., CYNTHIA L. MARTIN, and GARY D. WITT, JJ.

ORDER
PER CURIAM:
Mr. Abram Abeyta appeals from the trial court's judgment awarding money damages to Mr. Daniel J. Hankins and the Oliver W. Anderson and Dolly A. Anderson Living Trust and voiding an amendment to the Trust in which Mr. Abeyta was named as residuary beneficiary
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).